Citation Nr: 0107342	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  93-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.  


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to June 1970 and from January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision granted service 
connection for chondromalacia of the right knee and assigned 
a 10 percent rating, effective in September 1991. 


The Board has recharacterized the issue in order to comply 
with the recent opinion by the United States Court of Appeals 
for Veterans Affairs (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson. 12 Vet. 
App. 132 (1999), emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for issuance of a SOC.  Id.

As in Fenderson, the issue on appeal was misidentified as a 
claim for an increased disability rating for the appellant's 
service-connected right knee disorder, rather than as a 
disagreement with the original rating awards for these 
disorders.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The case was previously before the Board in January 1995 and 
March 1996, when it was remanded for examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected chondromalacia of the 
right knee is manifested by normal range of motion, mild 
crepitus, x-ray evidence of very minimal bilateral 
degenerative osteoarthritis, and complaints of pain and 
discomfort.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5257, 5260, 5261 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA rating examinations.  The RO collected all 
identified medical records.  The veteran was provided notice 
of the applicable law and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds the veteran is not prejudiced by appellate 
review at this time without initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Generally, however, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records reveal that, during his 
second period of active service in 1991, he had complaints of 
right knee pain.  In May 1991 arthroscopic surgery was 
conducted.  The diagnosis was chondromalacia.  

In June 1991 x-ray examination of the veteran's right knee 
was conducted at a VA Medical Center (VAMC).  However, no 
abnormalities of the right knee were noted.  

A December 1991 VA orthopedic treatment record reveals that 
the veteran complained of right knee pain when using stairs, 
along with mild swelling.  Physical examination revealed a 
range of motion from 0 to 140 degrees with no crepitus and no 
instability.  The diagnosis was chondromalacia.  

In April 1992 a VA examination of the veteran was conducted.  
He reported pain of the right knee which was exacerbated by 
prolonged standing, walking, and climbing stairs.  Physical 
examination revealed moderate atrophy of the right thigh 
muscles along with tenderness to pressure over the patella 
and medial aspect of the right knee.  Range of motion of the 
right knee was normal but the veteran had painful movement.  
Crepitus with range of motion was also noted.  However, there 
was no swelling, deformity, and no limitation of motion 
noted.  The diagnosis was "right knee chondromalacia."  

A September 1992 VA orthopedic treatment record reveals that 
the veteran again complained of knee pain with prolonged 
standing and walking.  Examination of the lower extremities 
revealed no atrophy or edema.  The veteran had full range of 
motion for all joints, but had crepitus on extension of both 
legs.  Tenderness of the left knee, not the service-connected 
right knee, was also noted.  

An April 1993 VA treatment record again notes the veteran's 
complaints of right knee pain.  Physical examination revealed 
no tenderness or effusion.  Range of motion was 0 to 130 
degrees.  The assessment was simply right knee pain and the 
veteran was treated with NSAIDS.  

A September 1994 letter from Dr. Fontanez, a private 
physician, indicates that he treated the veteran for right 
knee pain and swelling in April 1992, March 1993, May 1993, 
September 1993, and December 1993.  A statement from a 
private physician that includes clinical manifestations and 
substantiation of diagnosis by findings of diagnostic 
techniques generally accepted by medical authorities may be 
accepted for rating a veteran's claim for an increased rating 
for a service-connected disability without further 
examination provided it is otherwise adequate for rating 
purposes.  38 C.F.R. § 3.326(d) (2000).  In the present case, 
this letter is inadequate for rating purposes as there is no 
indication of ranges of motion of the veteran's knees, nor is 
there any evaluation of functional impairment.  

In November 1994 another VA Compensation and Pension 
examination of the veteran was conducted.  The diagnosis 
included "degenerative joint disease of . . . right knee by 
bone scan."  

A February 1995 VA treatment record again reveals that the 
veteran complained of right knee pain.  Physical examination 
revealed no swelling and a full range of motion.  In November 
1995 VA x-ray examination of the veteran's knees was 
conducted.  This revealed "very minimal degenerative 
osteoarthritis" of both knees.

In July 1998 the most recent VA examination of the veteran 
was conducted.  The veteran indicated that he had right knee 
pain with prolonged standing.  However, he indicated that he 
had no knee pain at the time of the examination.  He did 
indicate that he took pain medication for his right knee 
pain.  There was no evidence of dislocation, subluxation, 
instability painful motion, weakness, tenderness, edema, 
effusion, or fatigue of the right knee.  Range of motion 
testing of the right knee revealed flexion to 140 degrees and 
extension to 0 degrees.  The examining physician stated that 
this was a full and normal range of motion.  Mild crepitus 
was noted.  The veteran had a normal gait and there was no 
ankylosis of the right knee.  The diagnosis was "right knee 
chondromalacia patella."  The examining physician 
specifically stated that the veteran is "working as a 
policeman.  There is no functional impairment in work due to 
knee condition.  On his daily activities, he refers to be a 
member of the Reserve and has a permanent profile and has to 
walk the two miles instead of running it.  . . .  Veteran's 
right knee does not exhibit weakened movement, excess 
fatigability or incoordination attributable to SC disability.  
It is my opinion that pain could not significantly limit 
functional ability during flareups or repetitive use over 
time."    

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2000).

There is no diagnostic code for chondromalacia, therefore the 
veteran's service connected right knee disorder is currently 
rated as 10 percent disabling under diagnostic 5257 for other 
impairment of the knee, recurrent subluxation or lateral 
instability.  The 10 percent rating contemplates slight 
impairment.  The next higher rating of 20 percent 
contemplates moderate impairment.  The 30 percent rating, the 
highest rating assignable under this diagnostic code, 
contemplates severe impairment.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (2000).  

The Board has considered all appropriate diagnostic codes to 
rate the veteran's service connection right knee disability.  
Ankylosis of the knee is rated under diagnostic code 5256;  
however, rating under this code is inappropriate because 
there is no evidence of record that the veteran has ever had 
ankylosis of the right knee.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2000).  

Limitation of flexion of the leg (knee) is rated under 
diagnostic code 5260.  However, flexion limited to 60 degrees 
warrants a noncompensable (0%) rating.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5260 (2000).  The evidence of record 
reveals that the veteran has full and normal flexion of the 
right knee to 140 degrees.  As such, he does not meet the 
criteria for even a 0 percent rating under this code.  
Limitation of extension of the leg (knee) is rated under 
diagnostic code 5261.  However, extension limited to 5 
degrees warrants a noncompensable (0%) rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5261 (2000).  The evidence 
of record reveals that the veteran has full and normal 
extension of the right knee to 0 degrees.  As such, he does 
not meet the criteria for even a 0 percent rating under this 
code.

There is medical evidence that the veteran does have 
osteoarthritis of the right knee.  The Board notes that a 
knee disability rated under diagnostic code 5257 may warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion.  However while limitation of motion 
under diagnostic codes 5260 or 5261 need not be compensable, 
it must at least meet the criteria for a zero-percent rating.  
VAOPGCPREC 9-98.  In the present case the medical evidence of 
record reveals that the veteran has full and normal range of 
motion of the right knee, so a separate for arthritis of the 
knee is not warranted.  

The evidence is against the veteran's claim for a rating in 
excess of the currently assigned 10 percent for this service-
connected right knee disorder.  The evidence of record 
reveals that the veteran has full range of motion of this 
right knee with mild crepitus.  He has complaints of pain 
with prolonged standing and walking.  While there are some 
instances of right knee swelling mentioned by a private 
physician, VA examination and treatment records have never 
indicated the presence of any swelling.  The most recent 
examination notes that the veteran remains a member of the 
Reserves and is employed as a police officer.  It is clear 
that the service-connected right knee disorder has not 
interfered with these occupations.  Also, it is the opinion 
of the VA examiner that the veteran has no functional 
impairment resulting from his service-connected right knee 
disability.  As such the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected right knee disorder.  

This appeal being from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2000), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  In the 
present case there is no evidence of record which reveals the 
veteran's service-connected right knee disability has ever 
warranted a rating in excess of 10 percent at any time since 
service connection was granted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected right 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his right knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  Thus in this case the Board states 
that the nature of the original injury has been reviewed and 
the functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45.  


ORDER

A rating in excess of 10 percent for the veteran's service-
connected chondromalacia of the right knee is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 

